internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-167482-02 date august re legend decedent trust accountant date date date date date year year year year year year amount amount amount amount amount amount amount amount amount amount amount - - - - - - - - - - - - - - - - - - - - - - - - - plr-167482-02 dear this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows decedent created trust on date the trust instrument provides that the trustee has the authority during the decedent’s lifetime to purchase and maintain insurance on the decedent’s life until trust is divided as discussed below the trustee is authorized to pay to or apply trust income for the benefit of decedent’s children and grandchildren one year after decedent’s death trust is to be divided into equal shares one share for each child of the decedent then living and one share for each deceased child having a descendant then living each child’s trust may pay to or for the benefit of the child or any of the child’s descendants as much of the net_income of the child’s trust as the trustee may deem appropriate for any purpose in addition the trustee may pay to or for the benefit of the child as much of the principal as the trustee may deem appropriate for the child’s support and health the trustee may also pay to or for the benefit of the child’s descendants as much of the principal as the trustee deems appropriate for the grandchild’s or more remote descendant’s support health and education the trust instrument provides that if any portion of the child’s trust is a gst nonexempt trust and the child dies with surviving descendants the child is granted a general_power_of_appointment over the gst nonexempt trust except as the child dictates by that general_power_of_appointment the child’s trust passes to or for the benefit of the child’s descendants per stirpes at the child’s death in addition pursuant to trust’s terms whenever a contribution is made to trust by the decedent or any other person the decedent’s grandchildren are granted a right to withdraw a portion of the contribution determined based on a specified formula decedent transferred amount in cash to trust in year and amount in year no form_709 united_states gift and generation-skipping_transfer_tax return was filed for year a form_709 was filed for year but did not report the gifts to trust in a letter dated date the decedent’s attorney advised decedent that accountant should prepare a form_709 for year and an amended form_709 for year to make gst_exemption allocations for the year and year gifts to trust on date the form sec_709 were filed however in preparing the form sec_709 accountant failed to allocate decedent’s gst_exemption effectively to trust in year decedent transferred amount to trust a form_709 was filed however accountant incorrectly believed that the transfer would not be subject_to gst tax to the extent it qualified for the gift_tax annual exclusion accordingly accountant believed amount was excluded for gst tax purposes and that no gst allocation was necessary for that amount therefore accountant only allocated amount of decedent’s gst_exemption to trust for the year gift accountant similarly prepared a plr-167482-02 form_709 for the years year year and year specifically in year decedent contributed amount but only amount of decedent’s gst_exemption was allocated to trust in year decedent transferred amount to trust but only amount of decedent’s gst_exemption was allocated to trust finally in year decedent transferred amount to trust and only amount of decedent’s gst_exemption was allocated to trust decedent died on date at the time of his death decedent had three children and eight grandchildren no grandchild exercised his or her withdrawal power with respect to gifts to trust and no grandchild has received any other distribution from trust shortly after decedent’s death the attorney for decedent’s estate notified the executor that the gift_tax returns for year through year contained gst tax exemption allocation errors the executor requests rulings that an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 will be granted to make allocations of decedent’s gst_exemption to trust for decedent’s transfers to trust in year through year and that such allocations will be effective as of the original transfer dates so that trust has an inclusion_ratio of zero decedent’s estate filed form_706 united_states estate and generation- skipping transfer_tax return on date on the return decedent’s gst_exemption was allocated in a manner consistent with these ruling requests sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-167482-02 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-167482-02 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make an allocation of decedent’s available gst tax exemption with respect to decedent’s transfers to trust in year and year and to allocate additional gst_exemption with respect to decedent’s transfers to trust in year year year and year the allocations will be effective as of the respective dates of the transfers to trust and the inclusion_ratio of trust will be determined based on the value of the transfers to trust as determined for federal gift_tax purposes and the amount of exemption allocated to the trust these allocations should be made on supplemental form sec_709 and filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-167482-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
